DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN 2017/095739, filed on August 03, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 08, 2018 was filed as appropriate.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
In claim 1, “an air vent”, line 14; “a plurality of air vents” line 17, “an air outlet” line 19 are not shown in the drawings. 

In claim 3, “small holes”, line 5; “a high pressure water source”, line 5-6 are not shown in the drawings.
In claim 4, “water outlet end” of claim 4, line 6.
In claim 6, the wet curtain body comprising “two thermal insulation curtains”, line 3 should both be indicated in figure 9 “a frame”, line 6; “a square through hole”, line 7; “a plurality of rigid guide sheets”, line 13; “a rigid connecting plate”, line 14-15; “a water outlet”, line 17.
In claim 7, “an outer surface of the rigid connecting plate”, line 2.
In claim 8, “two strip-shaped through holes”, line 3; “a slit”, line 6.
In claim 10, “a wall body”, line 3; “a circulating water pipe”, line 2.
In claim 14, “a plurality of support platforms” is shown as fixed to element 12, which is recited as a pressure chamber.
Fig. 6 is objected to because numeral 12 is used to indicate the floor of the exhaust bunker as well as the upper pressure chamber.
Therefore, these recited elements must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 


Specification
The disclosure is objected to because of the following informalities: “gable” in paragraph 0040, line 6 is labeled element 2. There is no element number for a gable in the specification or the drawings.  
Appropriate correction is required.

Claim Objections
Claim 6 objected to because of the following informalities: line 15 recites ”two sides of the curtain body”. Claim 6 should recite –the two sides of the curtain body— appropriate correction is required.
Claim 1, lines 17-18 recites “the air vent is connected with a vent pipe”. Claim 6 should recite –the air vent is connected to a vent pipe--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1, line 7 recites, “the two inner walls”. There is insufficient antecedent basis for this limitation in the claims. Further it is unclear if the “two inner walls” are in addition to “an inner wall” in line 4 for a total of three inner walls or if there are only two inner walls.
Claim 1, lines 6-7, “an air inlet plate is provided between the two inner walls located below the inner roof”. It is unclear what elements are below the inner roof, the two inner walls or the air inlet plate. 
Claim 1, lines 17-18 recite “the plurality of air vents are provided on one side of the underground exhaust bunker, the air vent connected with a vent pipe”. 
It is unclear how the “air vent” (in line 14) is connected to the vent pipe. The figures do not show the air vent in the sidewall connected to the vent pipe. It appears applicant may have meant to claim –the plurality of air vents connected to the vent pipe--. 
Second the claim limitation is unclear because a plurality of vents on the underside of the exhaust bunker is not shown and it is unclear how a vent is different than a hole in the floor, a vent is defined as an opening so it is unclear what this is intending to add. 

Claim 1, lines 12-13 recites, “a plurality of air outlet slots are uniformly provided on the inner wall located above the partition”. It is unclear what element is above the partition, the inner wall or the air outlet slots.
Claim 1, lines 13-14 recites, “an air vent and a fan are provided on the sidewall located below the partition”. It is unclear what element is below the partition the sidewall or the vent/fan.
Claim 2, line 8 recites “slightly smaller than an inclination angle of the roof”. It is unclear how much smaller the angle will be. “Slightly” renders the claim indefinite. 
Claim 2, line 3, recites, “an air deflector is provided between the sidewall and the inner wall above the partition located below the wet curtain”. It is unclear as to what is “located below the wet curtain”, the partition or the air deflector.
Claims 3 and 11, “a warm water pipe and/or an atomization pipeline is provided on the gable located above the inner roof”. It is unclear what is located above the inner roof, the gable or the warm water pipe and atomization pipeline. 
Claims 4, 12, and 13 line recite “a drain groove is provided on the ground close to a water outlet end”. It is unclear how close the drain groove is in relation to the water outlet end of the sewage drain pipe. The term “close” renders this claim indefinite. 
Claims 4, 12, and 13 further recite “one side of a bottom surface of the underground exhaust bunker away from the vent pipe is inclined downward, one side of the underground exhaust bunker away from the vent pipe is provided with a plurality of sewage drain pipes”. It is unclear if the term “one side” is referring to same side of the underground exhaust bunker or two different sides of the underground exhaust bunker. 
Claim 6, lines 17-19, “a water inlet and a water outlet in communication with the wet curtain body are respectively provided on the frames located at an upper end and a lower end of the wet curtain body”. It is unclear if the frames or a water inlet and a water outlet are located at an upper end or lower end of the wet curtain body.
Claim 6 and 17-20, line 5 recite “two side surfaces of a middle portion of the fixing plate are both inwardly recessed to form a central square plate and a frame”. It is unclear how this is different from the following recitation also in claim 6, line 11 “two sides of the central square plate”. 
Claim 6, line 18 “the frames”. There is insufficient antecedent basis for this limitation in the claims.
Claim 7, line 4, “a lower end surface of two ends of the handle is respectively provided with a stopper pin”. It is unclear if both ends of the handle are fixed with a stopper pin. It appears this should be –the handle comprising two ends, each end having a lower end surface fixed with a stopper pin--.
Claim 7, line 5 “two locking mechanisms used in conjunction with the stopper pin are provided within the frame at the lower end of the wet curtain body.” It is unclear if there are a total of four locking mechanisms, two for each stopper pin. Further, it is unclear if the two locking mechanisms and the stopper pin and the frame are at the lower end of the wet curtain body.
 Claim 8, line 2 recites “the handles” while claim 7 recites “a handle”. There is insufficient antecedent basis for this limitation in the claims. 
Further, it is unclear if “the handles” are in addition to “a handle” in claim 7, for an unspecified number of handles. 
	Claim 8, line 3 recites “two strip-shaped through holes are provided on the central square plate on the two sides of the wet curtain body”. It is unclear if there are two strip shaped through holes on each side of the central square plate for a total of four holes or if there are a total of two strip shaped through holes one on each side of the central square plate.
Claim 8, line 5 recites “the central square plate is provided thereon”. It is unclear what element the term “thereon” is referring to. 
	Claim 8, line 7 recites “the connecting rod passes through the slit of the sealing tape to get connected with the handle.” It is unclear if the connecting rod remains connected to the handle or if it can be connected and disconnected for use. It is also unclear if the two connecting rods are meant to be fixedly connected to the two handles. The antecedent basis recites “the two connecting rods” while this section of the claim 8 only refers to “the connecting rod”.
Claims 17, 18, 19, 29, line 17 “and a water inlet and a water outlet in communication with the wet curtain body are respectively provided on the frames located at an upper end and a lower end of the wet curtain body.” It is unclear if a water inlet and a water outlet or the frames are located at an upper and lower end of the wet curtain body.
Claims 17, 18, 19, 29, line 18 there is not antecedent basis for “the frames”. There is insufficient antecedent basis for this limitation in the claims.

	Appropriate action is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16300049 in view of Shin (KR 20020069664) in further view of Jung et al (KR 0156293), hereinafter referred to as Jung.	
Claim 1 recites a premixed ventilated henhouse, comprising a gable, a sidewall and a roof, characterized in that, an inner chamber parallel to the sidewall is provided in the middle of the henhouse, a rearing cage of the henhouse is located in the inner chamber, and the inner chamber includes an inner wall parallel to the sidewall and an inner roof, a partition is hermetically provided between the sidewall and the inner wall, an air inlet plate is provided between the two inner walls located below the inner roof, a pressure chamber is formed between the inner roof and the air inlet plate, a premixing chamber is formed between the inner roof and the roof, a plurality of fans and a plurality of air inlet windows are uniformly provided on the inner roof, a plurality of air inlet holes and a plurality of small inlet windows are uniformly provided on the air inlet plate, a plurality of wet curtains are provided on the sidewall located above the partition, a plurality of air outlet slots are uniformly provided on the inner wall located below the partition, and an air vent and a fan are provided on the sidewall located below the partition (see claim 1 of copending app number 16300049).
Claim 1 of the copending application does not recite an underground exhaust bunker is provided under the floor, a plurality of through holes in communication with the underground exhaust bunker are provided on the floor, a plurality of air vents are provided on one side of the underground exhaust bunker, the air vent is connected with a vent pipe, a fan is provided in a lower end of the vent pipe, and an air outlet is provided at an upper end of the vent pipe.
Shin discloses in figures 5b and 6a, in paragraph 0039/0056, an underground exhaust bunker 20 is provided under the floor 11, a plurality of through holes 11a in communication with the underground exhaust bunker are provided on the floor, a plurality of air vents 11b are provided on one side of the underground exhaust bunker (para 0039/0056), the air vent is connected with a vent pipe 40, and an air outlet 40a is provided at an upper end of the vent pipe.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application 16300049 with Shin to include an underground exhaust bunker. The exhaust bunker is meant to prevent air from collecting in the bottom of the stall and preventing a drastic difference in temperature (paragraph 0032).

    PNG
    media_image1.png
    367
    742
    media_image1.png
    Greyscale

Copending application 16300049 as modified by Shin does not disclose a fan is provided in a lower end of the vent pipe.
Jung discloses in figure 1 a fan 31 is provided in a lower end of the vent pipe.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application as modified by Shin by further incorporating the teachings of Jung to include a fan in the lower end of the vent pipe. Jung’s motivation for including a fan in the exhaust system structure is that the ventilation provided helps to manage the turbidity of the system (abstract).
Claims 2-20 are rejected based on their dependency on 1.
This is a provisional nonstatutory double patenting rejection.



Allowable Subject Matter
Claim 1-20 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as well as overcoming the double patenting rejections.
The prior art of record fails to teach or suggest a premixed underground ventilated henhouse having all the details as claimed including an inner chamber, rearing cage, inner wall parallel to a sidewall of the inner chamber, a premixing chamber, and an exhaust bunker. Specifically the prior art of record fails to teach or suggest “a partition is hermetically provided between the sidewall and the inner wall”.
The prior art of record Shin (KR 20020069664) discloses a similar system, a pig farm that can reduce the temperature difference of the air to provide an optimal growing environment. The system has a chamber in which air is premixed in order to control the environment. Shin also discloses a ventilated underground exhaust bunker for further environmental control. Shin furthers teach a partition, (fig. 8, near 61) but fails to teach that the partition is hermetic. Further it is noted that Shin could not function if the seal 61 were hermetic, the airflow pattern 62 would no longer flow as indicated.
The prior art of record, Lemmon et al (US 20020007801, US 2011/0146582)  discloses a similar system, a livestock ventilation system that can reduce the temperature difference of the air to provide an optimal growing environment. The system has a chamber in which air is premixed in order to control the environment. Lemmon discloses a heat exchanger (fig 13, 56) However, Lemmon fails to disclose a partition hermetically sealed between an in sidewall and an outer sidewall.
The prior art of record, Jung (KR 0156293) discloses a similar system, a pig farm ventilation system that can reduce the temperature difference of the air to provide an optimal growing environment with an underground exhaust bunker system. Jung also teaches a partition, but Jung does not disclose a hermetically sealed partition. Jung teaches a pipe for excrement that is vented in the partition so the partition has no hermetic seal. Also, the partition is shown below the floor of the structure and as such does not meet the other claim requirements, namely the air vents, vent, or the fan positioned below the partition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY E BELL whose telephone number is (571)272-4624.  The examiner can normally be reached on M-F 6:30 am - 4:30 pm cst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (517)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY E. BELL/Examiner, Art Unit 3655                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642